537 U.S. 1151
GEORGIAv.ASHCROFT, ATTORNEY GENERAL, ET AL.
No. 02-182.
Supreme Court of United States.
January 17, 2003.

1
CERTIORARI TO THE DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.


2
Appeal from D. C. D. C. Probable jurisdiction noted. Brief of appellant is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 3, 2003. Brief of appellees is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 2, 2003. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 21, 2003. This Court's Rule 29.2 does not apply. Reported below: 195 F. Supp. 2d 25 and 204 F. Supp. 2d 4.